DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Pursuant to the applicant’s response filed 31 May 2022, the amendments to the claims have been entered into the application.  By this amendment, claims 1-7, 17-18, & 26-27 are cancelled, no claims have been added, and claims 8-16, 19-25, & 28-34 are currently pending in the application.  Based on the changes to the claims, the section 102 rejections have been overcome and are hereby withdrawn.  The section 103 rejections are being maintained with appropriate changes to account for revised limitations.  The arguments presented by the applicant have been addressed in the changes to the rejections for the new limitations and in the responses below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 8, 13-16, 19, 22-25, 28, 30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 4,858,172 issued to Stern (Stern) in view of U.S. Patent 5,263,608 issued to Kiernan et al (Kiernan).
Regarding claim 8, Stern discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive (See at least Figure 1, Sealant source 13); providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1), providing a first conduit for directly connecting the reservoir and the pump such that the adhesive is supplied directly from the reservoir to the pump (Input line 14); and providing a second conduit for directly connecting the pump and the nozzle such that the adhesive is supplied directly from the pump to the nozzle (Output line 15 from pump to sealant gun 16/nozzle 17).
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals; Stern fails to explicitly disclose a nozzle with a tapered tip.
Kiernan, a related prior art reference, discloses a method/apparatus for dispensing a constant controlled volume with a similar conduit configuration (See at least Figure 1) as well as a nozzle (20) having a tapered tip (See at least Figure 2 at element 25) with the flow of the adhesive being controlled by any means.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan as the substitution of known elements of nozzle dispensing means for one another yielding predictable results with a reasonable expectation of success.  As Kiernan discloses an alternative for adhesive dispensing with the only difference being the means by which flow is controlled, one skilled in the art would have further recognized the advantages of substituting nozzle dispensing structures would maintain the conditions affecting the accuracy of the fluid flow rate (Stern Abstract).
Regarding claim 13, Stern as modified by Kiernan discloses the claimed invention except for the distance between the discharge port and the surface is at least 1/16-inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tapered tip be 1/16-inch or more from the surface while the adhesive is being discharged, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Kiernan further discloses wherein the nozzle having a tapered tip is configured to receive the adhesive and discharge the adhesive onto the surface without the tapered tip of the nozzle contacting the surface (See Figures, clearly illustrated).
Regarding claim 15, Kiernan further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated).  
Regarding claim 16, Kiernan further discloses wherein the discharge port of the tapered tip of the nozzle is a circular discharge port.  Stern as modified by Kiernan discloses the claimed invention except of the diameter of the nozzle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the circular discharge port of the tapered tip of the nozzle have a diameter of at least 27 gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Stern discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser comprising: a reservoir containing a liquid adhesive (See at least Figure 1, Sealant source 13), a pump (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1); providing a first conduit for directly connecting the reservoir and the pump such that the adhesive is supplied directly from the reservoir to the pump (Input line 14); and providing a second conduit for directly connecting the pump and the nozzle such that the adhesive is supplied directly from the pump to the nozzle (Output line 15 from pump to sealant gun 16/nozzle 17).
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals, and wherein the nozzle is not in contact with the surface and discharges the predetermined amount of adhesive onto the surface; Stern fails to explicitly disclose a nozzle with a tapered tip.
Kiernan, a related prior art reference, discloses a method/apparatus for dispensing a constant controlled volume with a similar conduit configuration (See at least Figure 1) as well as a nozzle (20) having a tapered tip (See at least Figure 2 at element 25) with the flow of the adhesive being controlled by any means.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan as the substitution of known elements of nozzle dispensing means for one another yielding predictable results with a reasonable expectation of success.  As Kiernan discloses an alternative for adhesive dispensing with the only difference being the means by which flow is controlled, one skilled in the art would have further recognized the advantages of substituting nozzle dispensing structures would maintain the conditions effecting the accuracy of the fluid flow rate (Stern Abstract).
Regarding claim 22, Stern as modified by Kiernan discloses the claimed invention except for the distance between the discharge port and the surface is at least 1/16-inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tapered tip be 1/16-inch or more from the surface while the adhesive is being discharged, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Kiernan further discloses wherein the discharging of the predetermined amount of adhesive through the air onto the remote surface is performed without the tapered tip of the nozzle contacting the remote surface (See Figures, clearly illustrated).
Regarding claim 24, Kiernan further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated).  
Regarding claim 25, Kiernan further discloses wherein the discharge port of the tapered tip of the nozzle is a circular discharge port.  Stern as modified by Kiernan discloses the claimed invention except of the diameter of the nozzle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the circular discharge port of the tapered tip of the nozzle have a diameter of at least 27 gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, Stern discloses a dispenser for dispensing an adhesive onto a surface, the dispenser comprising: a reservoir containing a flowable adhesive (See at least Figure 1, Sealant source 13); a pump for supplying a constant volume of said adhesive (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1); a first conduit for directly connecting the reservoir and the pump such that the adhesive is supplied directly from the reservoir to the pump (Input line 14); and a second conduit for directly connecting the pump and the nozzle such that the adhesive is supplied directly from the pump to the nozzle (Output line 15 from pump to sealant gun 16/nozzle 17).
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals, and wherein the nozzle is not in contact with the surface and discharges the predetermined amount of adhesive onto the surface; Stern fails to explicitly disclose a nozzle with a tapered tip.
Kiernan, a related prior art reference, discloses a method/apparatus for dispensing a constant controlled volume with a similar conduit configuration (See at least Figure 1) as well as a nozzle (20) having a tapered tip (See at least Figure 2 at element 25) with the flow of the adhesive being controlled by any means.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan as the substitution of known elements of nozzle dispensing means for one another yielding predictable results with a reasonable expectation of success.  As Kiernan discloses an alternative for adhesive dispensing with the only difference being the means by which flow is controlled, one skilled in the art would have further recognized the advantages of substituting nozzle dispensing structures would maintain the conditions effecting the accuracy of the fluid flow rate (Stern Abstract).
Regarding claim 30, Stern further discloses wherein the pump is a rotary pump (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1).
Regarding claim 32, Kiernan further discloses wherein the discharge port of the tapered tip of the nozzle is a circular discharge port.  Stern as modified by Kiernan discloses the claimed invention except of the diameter of the nozzle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the circular discharge port of the tapered tip of the nozzle have a diameter of at least 27 gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, Stern as modified by Kiernan discloses the claimed invention except for the operating speed of the pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pump operate at a speed between 1,400 and 1,500 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 34, Stern as modified by Kiernan discloses the claimed invention except for the distance between the discharge port and the surface is at least 1/16-inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the discharge port located at least 1/16-inch from the surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 9-12, 20-21, 29, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern in view of Kiernan as applied to claims 8, 19, and 28, respectively above, and further in view of U.S. Pre-Grant Publication 2005/0056183 by Meshirer (Meshirer).
Regarding claims 9-11, Stern as modified by Kiernan is not specific on the type of adhesive/sealant being discharged.
Meshirer, a related prior art reference, discloses [claim 9] wherein the adhesive in the reservoir is an anaerobic adhesive (See at least Paragraph 0010), [claim 10] wherein the adhesive in the reservoir is light curable (See at least Paragraph 0022), and [claim 11] wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan above with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive/sealant in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 12, Stern as modified by Kiernan is not specific on the surface that the adhesive/sealant is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan above with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize the assembly taught by Geisel to apply adhesive/sealant to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 20, Stern as modified by Kiernan is not specific on the type of adhesive/sealant being discharged.
Meshirer, a related prior art reference, discloses wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive/sealant in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 21, Stern as modified by Kiernan is not specific on the surface that the adhesive is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize the assembly taught by Geisel to apply adhesive/sealant to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 29, Stern as modified by Kiernan is not specific on the surface that the adhesive is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan above with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize the assembly taught by Stern and modified by Kiernan to apply adhesive to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 31, Stern as modified by Kiernan does not disclose the specific type of adhesive.
Meshirer, a related prior art reference, discloses wherein the adhesive is an anaerobic adhesive (See at least Paragraph 0010).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan above with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive in the device for discharge onto a surface with a reasonable expectation of success.
Response to Arguments
In response to the applicant’s arguments with respect to the section 103 rejections using references to Stern and Kiernan, the examiner offers the following:  The applicant has not provided a specific definition for the term conduit; therefore, the examiner asserts that the definition of conduit, based on a broadest reasonable interpretation is “a pipe, tube, passage, channel, etc, that allows for passage of solids, liquids, or gases between different locations”.  Based on such a definition, the “lines/hoses” being described in the reference by Stern would meet the identified conduits and further meet the limitations that they directly connect the reservoir to the pump and directly connect the pump to the nozzle.  A person of ordinary skill in the art given the disclosure of Stern would readily understand that the “lines” could be considered to be conduits.
No other arguments were presented that deal with the combination of Stern with the other references, and the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641